CLEARY, Judge
(dissenting).
I respectfully dissent from this decision. I would affirm the district court’s order, holding that payments of minimum compensation pursuant to Minn.Stat. § 117.187 (2010), and relocation benefits pursuant to Minn.Stat. § 117.52 (2010), apply to proceedings conducted under Minn.Stat. § 216E.12, subd. 4 (2010).
Minn.Stat. § 216E.12, subd. 2 (2010), provides that, “In eminent domain proceedings by a utility for the acquisition of real property proposed for construction of a route or a site, the proceedings shall be conducted in the manner prescribed in chapter 117....” Minn.Stat. § 117.012, subd. 3 (2010), provides exceptions for the application of chapter 117, but those exceptions do not apply to Minn.Stat. § 216E.12. Consequently, chapter 117, specifically section 117.187, providing for minimum compensation, and section 117.52, providing for relocation assistance, apply to eminent domain proceedings conducted under Minn. Stat. § 216E.12, subd. 4.
Appellants argue that respondents are not eligible for minimum compensation or relocation benefits because they chose to exercise their statutory option to require *714appellants to condemn a fee interest in their respective parcels of land. In so arguing, appellants ignore the obvious precondition to such an election: an involuntary taking of the private residential property of respondents. None of the respondents were planning to sell and move from their homes prior to appellants’ acquisition of permanent easements on their property; easements that effectively encompassed the entire homesteads of several of the parties and jeopardized the residual value of the properties.2 An election under these circumstances is little more than a Hobson’s choice,3 an acknowledgment that one is being forced off the land in the name of the greater good.
The district court found that Minn.Stat. §§ 216E.12 and 117.187 “are not in conflict with each other” and that the “plain language” of the statutes provided that “public utilities who exercise the power of eminent domain” for the construction of high-voltage transmission lines “must abide by the procedure and remedies in chapter 117.” I agree. The majority, however, agrees with appellants and rules that respondents do not meet eligibility requirements for minimum compensation because they are “choosing” to leave their land and transfer fee title of their property. If these were voluntary elections, they were voluntary in name only. In addition to the fact that respondents are effectively being forced off of their land, once respondents exercise their rights under Minn.Stat. § 216E.12, subd. 4, they are at the mercy of the system: the amount of payment for their land and the timing of that payment is judicially determined. Recognition of the consequences of this dilemma has led the legislature to provide for the payment of minimum compensation to purchase comparable property under Minn.Stat. § 117.187.
The majority applies the same logic to eligibility for relocation benefits under Minn.Stat. § 117.52, reasoning that one cannot be a “displaced person” under the Minnesota Uniform Relocation Act (MURA) if one is “not required” to relocate from the property. Again, recognition of the fact that respondents are essentially being forced off of their land through no fault of their own, are being forced to move from their home even though a comparable replacement dwelling may not yet be available, and must do this even though they do not yet have the proceeds of their equity available to purchase a new home, has resulted in the legislature providing for relocation assistance under Minn.Stat. § 117.52.
The majority concludes that the legislature never intended to provide minimum compensation and relocation assistance to landowners who face eminent domain and the effective taking of their land and who, in recognition of their plight, elect to start over without a high-voltage transmission line scarring their land and jeopardizing what is likely their largest investment. If the legislature intended to side with the utilities over these effectively dispossessed landowners to such an extent, it would have so provided, with specific language excluding landowners who elect to transfer a fee interest in their property from receiving minimum compensation and reloca*715tion benefits. The legislature did not do so.

. As an example, the Pudas home, once screened from Interstate 94 by over 200 evergreen trees and enclosed by mature oaks, would lose most of those trees and be exposed to Interstate 94. That property, 2.6 acres, would then be traversed by a high-voltage power line and tower, and the entire property would be encumbered by a permanent easement for access, maintenance, and repair.


. A "Hobson’s choice” is "[a]n apparently free choice that offers no real alternative.” The American Heritage Dictionary of the English Language 859 (3d ed. 1992).